Exhibit 10.1

 

April 6, 2004

 

Martha J. Demski

Via Hand Delivery

 

Re: Separation Agreement

 

Dear Martha:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding the termination of your employment with Vical
Incorporated (the “Company”). This Separation Agreement shall be effective as
specified in Section 13 below.

 

1. ADMINISTRATIVE LEAVE AND SEPARATION DATE. Effective at the close of business
on June 1, 2004 you will be placed on administrative leave, said leave to extend
through June 1, 2006 (the “Leave Period”). During the Leave Period you will
remain an employee of the Company and you will receive one-half of your base
salary in effect as of April 1, 2004, subject to standard deductions and
withholdings and in accordance with the Company’s standard payroll practices.
The Company will pay the cost of COBRA medical insurance coverage for you and
your family on the same terms as you currently enjoy until the earlier of
(i) the expiration of the Leave Period, ii) the date on which you become
employed by an entity or organization other than the Company that provides you
with medical insurance, or iii) the expiration of the COBRA insurance
continuation coverage period as mandated by law. During the Leave Period, you
will not have the authority to conduct or transact business on behalf of the
Company or to authorize or approve any expenditure by the Company. You agree
that during the Leave Period you will not represent or hold yourself out as
being able to bind the Company or transact or conduct business on its behalf.
Likewise, you will be free to engage in other employment or self-employment. You
will not accrue any vacation or paid time off benefits during the Leave Period.
Your employment will be terminated effective June 1, 2006 (the “Separation
Date”).

 

2. ACCRUED VACATION PAYMENT. On June 1, 2004 you will be paid all accrued,
unused vacation or paid time off benefits, less standard deductions and
withholdings, in accordance with the Company’s regular payroll practices. You
are entitled to this payment regardless of whether you execute this Agreement.

 

3. EXPENSE REIMBURSEMENT. No later than July 15, 2004, you shall submit all
final documented expense reimbursement statements reflecting all business
expenses you incurred prior to June 2, 2004, if any, for which you seek
reimbursement. The Company shall reimburse your expenses pursuant to Company
policy and its regular business practices.



--------------------------------------------------------------------------------

4. STOCK OPTIONS. The several options to purchase common stock of the Company
previously granted to you (“the Options”) will continue to vest during the Leave
Period, i.e., through June 1, 2006. Following the Separation Date, you will have
a period of ninety (90) days from June 1, 2006 to exercise any vested options.
Such exercise will be governed by the terms of the applicable option or equity
incentive plan(s), option agreement(s), and/or option grant notice(s). With
respect to the options granted to you at the exercise price of three dollars and
eleven cents ($3.11) per share that are not vested as of June 1, 2006 (the
“Unvested Options”), to the extent that the Unvested Options are in the money
(i.e., the daily trading price at closing exceeds the exercise price) on June 1,
2006, the Company will pay you the difference between the exercise price and the
June 1, 2006 closing price in cash. (Example: 100 shares of options issued at an
exercise price of $3.11 are unvested as of June 1, 2006. If the closing price of
the Company’s common stock on June 1, 2006 is $4.11, then the Company will pay
you $100.00.) Effective June 1, 2006 the Unvested Options will consist of nine
thousand three hundred seventy five (9,375) shares at an exercise price of
$3.11, as shown on the attached schedule.

 

5. STOCK PURCHASE RIGHT. On or before June 1, 2004, you will be granted a right
(the “Stock Purchase Right”) to purchase 8,000 shares of the Company’s Common
Stock pursuant to Section 6 of the Company’s Stock Incentive Plan (the “Plan”)
at a purchase price equal to $.01 per share. The Stock Purchase Right will be
granted pursuant to the terms and conditions set forth in a separate Stock
Purchase Agreement and the Company’s Stock Incentive Plan (the “Plan”). The
Stock Purchase Right will be subject to equal quarterly vesting over a 2 year
period beginning June 1, 2004. You may elect to delay the issuance of the shares
subject to the Stock Purchase Right by executing a Delayed Issuance Stock
Purchase Agreement and related election form. If you have any questions about
the tax implications of the Stock Purchase Right, please consult your personal
tax advisor.

 

6. OTHER COMPENSATION AND BENEFITS. Except as expressly provided herein, you
acknowledge and agree that you are not entitled to and will not receive any
additional compensation, severance, stock options, stock, equity or equity
rights, pay, vacation or paid time off pay, or benefits from the Company.

 

7. RETURN OF COMPANY PROPERTY. On or before June 1, 2004, you shall return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, notebooks, memoranda, correspondence drawings,
books and records, plans and forecasts, financial information, personnel
information, sales and marketing information, research and development
information, specifications, computer-recorded information, tangible property,
credit cards, entry cards, equipment, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). However, you may
elect to purchase from the Company for $1.00 the notebook computer that the
Company has made available to you, along with the peripherals associated with
that computer; provided that you permit the Company to remove from that computer
all files containing Company information on or before June 1, 2004.

 

8. PROPRIETARY INFORMATION OBLIGATIONS. You hereby acknowledge that you have had
access to confidential and proprietary information and trade secrets of the
Company in connection with your relationship therewith. You hereby acknowledge
that such information



--------------------------------------------------------------------------------

includes, but is not limited to: (a) inventions, developments, designs,
applications, improvements, trade secrets, formulae, know-how, methods or
processes, discoveries, techniques, plans, strategies and data (hereinafter
“Inventions”); and (b) plans for research, development, new products, marketing
and selling, information regarding business plans, budgets and unpublished
financial statements, licenses, prices and costs, information concerning
potential and existing suppliers and customers and information regarding the
skills and compensation of employees of the Company (collectively, with
Inventions, hereinafter referred to as “Proprietary Information”). In view of
the foregoing, you hereby agree, warrant and acknowledge that:

 

(a) You will surrender and deliver to the Company no later than June 1, 2004 all
documents, notes, laboratory notebooks, drawings, specifications, calculations,
sequences, data and other materials of any nature pertaining to your work with
the Company, and any documents or data of any description (or any reproduction
of any documents or data) containing or pertaining to any of the foregoing
Proprietary Information.

 

(b) You have held and will continue to hold in confidence and trust all
Proprietary Information and shall not use or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Company.

 

(c) You have assigned to the Company your entire right, title and interest in
and to any and all Inventions (and all proprietary rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made, conceived of, reduced to practice, or learned, by you, either alone or
jointly with others, during the course of your relationship with the Company.

 

(d) You will assist the Company in every proper way to obtain, and from time to
time enforce, United States and foreign proprietary rights relating to
Inventions in any and all countries. To that end you will execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and the assignment thereof. In addition, you will execute, verify and
deliver assignments of such proprietary rights to the Company or its designee.
Your obligation to assist the Company with respect to proprietary rights
relating to such Inventions in any and all countries shall continue beyond the
termination of your employment, but the Company shall compensate you at a
reasonable rate after your termination for the time actually spent by you at the
Company’s request on such assistance.

 

(e) In the event the Company is unable for any reason, after reasonable effort,
to secure your signature on any document needed in connection with the actions
specified in the preceding paragraph, you hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as your agents
and attorneys in fact, which appointment is coupled with an interest, to act for
and in your behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by you. You hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which you
now or may hereafter have for infringement of any proprietary rights assigned
hereunder to the Company.



--------------------------------------------------------------------------------

(f) Your breach of the foregoing agreements and acknowledgments will result in
unique and special harm to the Company and therefore the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights and remedies that the Company may have for a breach of this Agreement.

 

(g) You acknowledge your continuing obligation to comply with any proprietary
information and inventions agreement (“PIIA”) between you and the Company, both
before and after the Separation Date. You represent that you have not violated
and will not violate the PIIA prior to the Effective Date.

 

9. NONDISPARAGEMENT. You agree that you will not at any time disparage the
Company (including its officers, directors, employees, shareholders and agents),
in any manner likely to be harmful to the Company or its business, business
reputation or personal reputation; provided that you shall respond accurately
and fully to any questions, inquiry or request for information when required by
legal process. The Company agrees that it will not at any time disparage you in
any manner likely to be harmful to you or your reputation; provided that it
shall respond accurately and fully to any questions, inquiry or request for
information when required by legal process.

 

10. CONFIDENTIALITY. The provisions of this Agreement shall be held in strictest
confidence and shall not be publicized or disclosed in any manner whatsoever.
Notwithstanding the prohibition in the preceding sentence: (a) you may disclose
this Agreement, in confidence, to your immediate family; (b) the parties may
disclose this Agreement in confidence to their attorneys, accountants, auditors,
tax preparers, and financial advisors; and (c) the Company may disclose this
Agreement as necessary to complete any sale transaction and to comply with any
reporting requirements; and (d) the parties may disclose this Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law.

 

11. PUBLIC ANNOUNCEMENT. Before June 1, 2004, the Company will publish a public
announcement regarding your departure which will explain that you are leaving
and taking a sabbatical and then will pursue other interests, said announcement
to be in a form mutually agreed between you and the Company.

 

12. RELEASE OF CLAIMS. In exchange for the promises and covenants set forth
herein, you hereby release, acquit, and forever discharge the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, attorneys, shareholders, partners, successors, assigns, affiliates,
customers, and clients of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, acts, or conduct at any time prior to the
Effective Date, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company, the termination of that employment, and the
Company’s performance of its obligations as your former employer; claims or
demands related to salary, bonuses, commissions, stock, stock options, the
issuance or re-purchase of restricted stock, put rights, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any form of compensation; claims pursuant to any federal,
state or local law or



--------------------------------------------------------------------------------

cause of action including, but not limited to, the California Fair Employment
and Housing Act; the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act (“ADEA”), as amended; the federal Americans
With Disabilities Act; the Employee Retirement Income Security Act; tort law;
contract law; wrongful discharge; discrimination; harassment; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing. However, you will not be required to release any right to
indemnification that you may have under applicable law, the Company’s bylaws or
the indemnification agreement between you and the Company.

 

13. ADEA. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under ADEA. You also acknowledge that the
consideration given for your waivers in this Agreement is in addition to
anything of value to which you were already entitled. You are advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after you sign this Agreement; (b) you should
consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement has been signed
both by you and by the Company (the “Effective Date”).

 

14. SECTION 1542 WAIVER. In giving the releases herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the Civil Code of the State of California which reads
as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

You hereby expressly waive and relinquish all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

 

15. NO ADMISSIONS. The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and it shall not be construed to be an
admission of any liability or obligation by either party to the other party or
to any other person whomsoever.

 

16. ARBITRATION. To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, you and the Company agree that any and all
disputes or controversies of any nature whatsoever, arising from or regarding
the interpretation, performance, enforcement or breach of this Agreement shall
be resolved by confidential, final and binding arbitration (rather than trial by
jury or court or resolution in some other forum). Any arbitration proceeding
pursuant to this Agreement shall be conducted by the Judicial Arbitration and
Mediation Service (“JAMS”) in San Diego, California, under the then-existing
JAMS’ rules.

 

17. ENTIRE AGREEMENT. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. This Agreement is entered
into without reliance on any



--------------------------------------------------------------------------------

promise or representation, written or oral, other than those expressly contained
herein, and supercedes any such promises or representations. This Agreement may
not be modified except in a writing signed by you and a duly authorized officer
of the Company. Each party has carefully read this Agreement, has been afforded
the opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its free will.

 

18. SUCCESSORS AND ASSIGNS. This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and inures to the benefit of each party, its agents, directors, officers,
employees, servants, heirs, successors and assigns.

 

19. APPLICABLE LAW. This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

 

20. SEVERABILITY. If a court, arbitrator, or other authority of competent
jurisdiction determines that any term or provision of this Agreement is invalid
or unenforceable, in whole or in part, then the remaining terms and provisions
hereof shall be unimpaired, and the invalid or unenforceable term or provision
shall be replaced with a valid and enforceable term or provision that most
accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

 

21. AUTHORITY. You warrant and represent that there are no liens or claims of
lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein and that you are duly authorized to
give the release granted herein.

 

22. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

 

23. SECTION HEADINGS. The section and paragraph headings contained in this
Separation Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

Sincerely,

 

VICAL INCORPORATED

/s/ Vijay B. Samant

Vijay B. Samant

President and Chief Executive Officer

 

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

 

/s/ Martha J. Demski

      Dated: April 13, 2004 MARTHA J. DEMSKI        